Citation Nr: 0938521	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for perennial allergic 
rhinitis with chronic postnasal drip.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1996 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was last examined by VA in June 2005.  In a 
statement in August 2006, the Veteran stated that his 
condition had gotten worse.  

In October 2008, the RO notified the Veteran that he would be 
scheduled for another examination.  In January 2009, the VA 
Medical Center canceled the request for the examination 
because the ENT examiner was not available until February 
2009.  In January 2009, the RO notified the Veteran that he 
would be contacted about when and where to report for the 
rescheduled examination.  The Veteran then failed to appear 
for the rescheduled examination in February 2009.  

The Veteran should be afforded another opportunity to appear 
for a VA examination because there is no record that the 
Veteran was notified of the examination scheduled in February 
2009.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA McClellan 
outpatient clinic, in Sacramento, 
California since March 2005.  

2.  Afford the Veteran a VA examination 
to determine the current level of 
impairment of the service-connected 
perennial allergic rhinitis with chronic 
postnasal drip.  

The examiner is asked to comment on 
whether there are any polyps present and 
on the percentage of any obstruction in 
each of the nasal passages.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment.

The claims file should be made available 
for review.

3.  After the completion of the above 
development, readjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).   

